GWG Holdings, Inc. GWG Life Settlements, LLC 220 South Sixth Street, Suite 1200 Minneapolis, Minnesota55402 May 14, 2012 TRANSMITTED VIA EDGAR Jeffrey Riedler, Assistant Director Securities and Exchange Commission treet NE Washington, DC 20549 Re: GWG Holdings, Inc. (the “Company”) GWG Life Settlements, LLC (the “Guarantor”) Post-Effective Amendment No. 3 to Registration Statement on Form S-1/A Filed on May 14, 2012 (the “Registration Statement”) (SEC File Nos. 333-174887 and 333-174887-01) Dear Mr. Riedler: The undersigned respectfully requests that the Registration Statement of GWG Holdings, Inc. and GWG Life Settlements, LLC (SEC File Nos. 333-174887, 333-174887-01) be declared effective at 9:00 a.m., Washington, D.C. time, on Tuesday, May 15, 2012, or as soon thereafter as is practicable. In connection with this request, the Company and the Guarantor (collectively, the “Registrants”) hereby acknowledge that: · should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, such declaration does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrants from their full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Registrants may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any other person under the federal securities laws of the United States. Sincerely, GWG HOLDINGS, INC. GWG LIFE SETTLEMENTS, LLC By: /s/ Jon R. Sabes By: /s/ Jon R. Sabes Jon R. Sabes Jon R. Sabes Chief Executive Officer Chief Executive Officer
